Citation Nr: 1816845	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2006 to November 2011.  He died in September 2012.  The Appellant is the Veteran's mother.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Appellant testified before the undersigned Veterans' Law Judge at an August 2017 hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death, which she has attributed to the Veteran's PTSD.  In addition to seeking service connection on a direct basis, she is also seeking DIC benefits under 38 U.S.C. § 1151, alleging that VA's failure to treat the Veteran's PTSD in a timely manner caused his death.  

In support of her claim, the Veteran has submitted a statement from a private psychologist, Dr. A.H., who concluded that the Veteran was suffering from PTSD related to his active service at the time of his death and opined that the Veteran's death in a motor vehicle accident was due to this PTSD.  Unfortunately, Dr. A.H. does not explain why he believes the Veteran's motor vehicle accident is related to the Veteran's PTSD, and that connection is not readily apparent from the evidence of record.  

According to the Veteran's death certificate, the Veteran's cause of death was laceration of the brain stem due to a basal skull fracture and his death is characterized as an accident.  There is no indication that any psychiatric problems contributed to his death.  Any police reports or autopsy results that might elaborate on the details of the Veteran's death are not of record.  The Appellant herself does not clearly articulate exactly how she believes the Veteran's death is related to his PTSD and on review of her testimony, it is unclear to the Board whether she is arguing that the Veteran was disoriented and in a state of emotional distress on the night of his death due to PTSD, which led to distracted driving and an accident, or whether she is suggesting that the Veteran's death was not accidental at all and he deliberately crashed his car.  Thus, while the Board finds there is lay and medical evidence to support a finding that the Veteran was suffering from service related PTSD at the time of his death, there is insufficient evidence at this time to support a finding that this PTSD caused his death and additional development is required.

On remand, the RO should attempt to obtain the police report of the Veteran's accident and any related autopsy or toxicology reports, if these exist.  Additionally, the claims folder should be referred to a VA psychologist or psychologist for a medical opinion to address whether it is at least as likely as not at the time of his death, the Veteran was suffering from PTSD or another acquired psychiatric disability due to his active military service and, if so, whether it is at least as likely as not this disability or some other service connected disability caused or substantially contributed to the Veteran's death.

The examiner is also asked to address the Appellant's contention that VA was negligent in failing to treat the Veteran's psychiatric problems and opine whether the proximate cause of the Veteran's death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records, if any, with the Veteran's claims folder.

2. Attempt to obtain the police report prepared about the Veteran's September 30, 2012 motor vehicle accident, as well as the any autopsy report or toxicology results that were prepared in connection to the accident.

3. Once this is done, the RO should refer the Veteran's claims folder to a VA psychiatrist or psychologist.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that:

a. At the time of his death, the Veteran was suffering from PTSD or another acquired psychiatric disability that had onset in service or was caused or permanently aggravated by the Veteran's active military service.

b. If so, did this PTSD or other psychiatric condition cause or substantially contribute to the Veteran s death?  

c. Was the proximate cause of the Veteran's death carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, specifically a failure to treat a serious psychiatric disability in a timely and appropriate manner?

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

